Mr. Walter E. Brock, Jr., Attorney at Law, Raleigh, For NC Farm Bureau Mutual Insurance Company, Inc.
Mr. Andrew P. Flynt, Attorney at Law, Raleigh, For NC Farm Bureau Mutual Insurance Company, Inc.
Mr. J. Patrick Williams, Attorney at Law, Raleigh, For Phillips, Beverly Lee, et al.
Mr. Gregg Meyers, Attorney at Law, For John Doe 236.
Ms. Leto Copeley, Attorney at Law, Durham, For John Doe 236.
ORDER
Upon consideration of the conditional petition filed on the 17th of November 2017 by *598Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 1st of March 2018."